Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robbie Harmer on 05 May 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 16 has been replaced by claim 43.
Claim 33: line 1, “claim 32” has been replaced by --claim 16--.
Claim 35 has been replaced with:
--The bearing arrangement of claim 16 wherein axially extending through-holes are provided in the first radial protrusion and the inner ring of the hub-side rolling bearing, wherein the fasteners are configured as bolts and extend through the axially extending through-holes to attach the hub-side rolling bearing to the first radial protrusion.--
Claim 43 has been canceled.
New claim 44 has been added:
-- 44. The bearing arrangement of claim 16 wherein axially extending through-holes are provided in the second radial protrusion and the inner ring of the generator-side rolling bearing, wherein the fasteners are configured as bolts and extend through the axially extending through-holes to attach the generator-side rolling bearing to the second radial protrusion.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

wherein the hub-side rolling bearing and the generator-side rolling bearing each comprise an inner ring, an outer ring, and rolling elements disposed between the inner ring and the outer ring, wherein the inner ring of each of the hub-side rolling bearing and the generator-side rolling bearing is attached to the rotor shaft via fasteners that extend parallel to a longitudinal axis of the rotor shaft and are disposed about a circumference of the rotor shaft, wherein the rotor shaft comprises a first radial protrusion with a first axial abutment surface for abutting the inner ring of the hub-side rolling bearing, wherein the fasteners of the hub-side rolling bearing are anchored in the first radial protrusion, wherein the rotor shaft comprises a second radial protrusion with a second axial abutment surface for abutting the inner ring of the generator-side rolling bearing, wherein the fasteners of the generator-side rolling bearing are anchored in the second radial protrusion, wherein the first and second radial protrusions are disposed, respectively, on sides of the hub- and generator-side bearings that are longitudinally closest to a midpoint of a longitudinal extent of the rotor hub.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656